                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                    No. 2:16-CR-20015

WILLIAM JACKSON MOATES, JR.                                                        DEFENDANT

                                            ORDER

       The Court has received a report and recommendations (Doc. 58) from United States

Magistrate Judge Mark E. Ford. The Defendant has filed objections. (Doc. 59). The Magistrate

recommends that the Court deny Defendant’s motion to vacate. The Court has conducted de novo

review, not only of those portions of the report and recommendations to which Defendant has

specifically objected, 28 U.S.C. § 636(b)(1), but of the entire report and recommendations. Neither

law nor fact requires departure from the Magistrate’s findings, and the report and

recommendations is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s motion to vacate (Doc. 42) and amended

motion to vacate (Doc. 46) are DENIED. No certificate of appealability shall issue.

       IT IS SO ORDERED this 14th day of February, 2019.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
